HARDY, Judge.
This is an action which has for its purpose the judicial fixing of a boundary line between adjacent properties in Caddo Parish. An appeal from the judgment of the district court was first taken to the Supreme Court and by that tribunal transferred to this court, 223 La. 417, 65 So.2d 897.
The record discloses the fact that all parties to the suit entered into a stipulation fixing the value of the property involved as being in excess of $5,000. The *338stipulation was further supported by a number of affidavits, filed in the Supreme Court, fixing the value in excess of $2,500. The Supreme Court disposed of the stipulation by reiterating the principle that jurisdiction cannot be conferred by consent of the parties, and of the affidavits by calling attention to the point that a court of appellate jurisdiction, with certain specific exceptions, is restricted to a study and review of the record as made ttp in the trial court.
The opinion further noted that the value of the land in contest was not supported by any evidence in the record, and resolved the conclusion that jurisdiction is dependent upon an affirmative showing of value as contained in the record of each case.
For identically the same reasons as were assigned in the opinion of the Supreme Court, to which attention is hereinabove called, there is no showing of appellate jurisdiction in this court. We observe that the inferences to be drawn from the stipulation and affidavits are strongly persuasive of a finding that the value of the property in dispute far exceeds the established jurisdiction of this tribunal.
Under the circumstances, and in the interest of an orderly disposition of the appeal in this case, we think it proper to remand the cause to the district court for the reception of competent evidence as to the value of the property which is the subject matter of the litigation.
Accordingly, it is ordered, adjudged and decreed that this suit be, and it is hereby, remanded to the Honorable the First Judicial District Court in and for the Parish of Caddo, State of Louisiana, for the purpose of receiving competent evidence as to the value of the property in dispute as of the time of trial. It is further ordered that upon determination of this fact the appeal, if any, be ordered to the court of appropriate jurisdiction. Costs of this court are taxed against the appellant, and all other costs are to await final disposition of the case.